JS44 (Rev, 06/17)

provided by local rules of court. This form, approved by the Judicial Conference of the

Case 2:21-cv-02183-ER Document1 Filed 05/13/21 Page 1 of12
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
epte

nited States in

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

1 @PUABEBENSENCE PROJECT, INC.,

a New Jersey Non Profit Corporation,

(b) County of Residence of First Listed Plaintiff UNION
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
Dessen, Moses & Rossitto, 600 Easton Road,

Willow Grove, PA 19090; (215) 658-1400

DEFENDANTS

NOTE:

Attorneys (if Known)

 

mber 1974, is required for the use of the

County of Residence of First Listed Defendant

lerk of Court for the

MAURICE S. HEPPS, Individually,

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II. BASIS OF JURISDICTION (Place an “x” in One Box Only)

O 1 U.S. Government

Plaintiff

2. U.S. Government
Defendant

3 Federal Question

(U.S. Government Not a Party)

04 Diversity

(Indicate Citizenship of Parties in Item II1)

 

IV. NATURE OF SUIT Place an “x” in One Box Only)

(For Diversity Cases Only)

II. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State a1 G 1 Incorporated or Principal Place O4 a4
of Business In This State
Citizen of Another State O 2 © 2 Incorporated and Principal Place go5 05
of Business In Another State
Citizen or Subject of a a3 O 3. Foreign Nation o6 O6

Foreign Country

 

Click here for: Nature o'

 

 

FORFEITURE/PENALTY

BANKRUPTCY

f Suit Code Descriptions.
OTHER Stroins ]

 

 

C1 625 Drug Related Seizure
of Property 21 USC 881
0 690 Other

C1 422 Appeal 28 USC 158
O 423 Withdrawal
28 USC 157

O 820 Copyrights

(1 830 Patent

1 835 Patent - Abbreviated
New Drug Application

840 Trademark

0 375 False Claims Act

G 376 Qui Tam (31 USC
3729(a))

0 400 State Reapportionment

410 Antitrust

QC) 430 Banks and Banking

(1 450 Commerce

0 460 Deportation

0 470 Racketeer Influenced and
Corrupt Organizations

 

[ CONTRACT TORTS
110 Insurance PERSONAL INJURY PERSONAL INJURY
120 Marine O 310 Airplane 1 365 Personal Injury -
O 130 Miller Act 1 315 Airplane Product Product Liability
1 140 Negotiable Instrument Liability O 367 Health Care/
0 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical
& Enforcement of Judgment Slander Personal Injury
151 Medicare Act © 330 Federal Employers’ Product Liability
C1 152 Recovery of Defaulted Liability 0) 368 Asbestos Personal
Student Loans 01 340 Marine Injury Product
(Excludes Veterans) 01 345 Marine Product Liability
153 Recovery of Overpayment Liability PERSONAL PROPERTY

of Veteran’s Benefits
160 Stockholders’ Suits
190 Other Contract
195 Contract Product Liability
196 Franchise

ON000 0

1 350 Motor Vehicle
0 355 Motor Vehicle

© 370 Other Fraud
0 371 Truth in Lending

 

[ REAL PROPERTY

 

210 Land Condemnation

1 220 Foreclosure

( 230 Rent Lease & Ejectment
©) 240 Torts to Land

245 Tort Product Liability
( 290 All Other Real Property

 

Product Liability O 380 Other Personal
360 Other Personal Property Damage
Injury (1 385 Property Damage
1 362 Personal Injury - Product Liability
Medical Malpractice
CIVIL RIGHTS PRISONER PETITIONS
C1 440 Other Civil Rights Habeas Corpus:

0 441 Voting

1 442 Employment

1 443 Housing/
Accommodations

0 445 Amer, w/Disabilities -
Employment

(XK 446 Amer. w/Disabilities -
Other

O 448 Education

 

( 463 Alien Detainee

0 510 Motions to Vacate
Sentence

© 530 General

1 535 Death Penalty

Other:

540 Mandamus & Other

0 550 Civil Rights

1 555 Prison Condition

C1 560 Civil Detainee -
Conditions of
Confinement

 

© 710 Fair Labor Standards
Act

O 720 Labor/Management
Relations

© 740 Railway Labor Act

(J 751 Family and Medical
Leave Act

C1 790 Other Labor Litigation

0 791 Employee Retirement
Income Security Act

IMM. ION

© 462 Naturalization Application

©) 465 Other Immigration
Actions

 

O 861 HIA (1395ff)

O 862 Black Lung (923)

OF 863 DIWC/DIWW (405(g))
0 864 SSID Title XVI

C1 865 RSI (405(g))

[FEDERAL TAX SUITS

O 870 Taxes (U.S. Plaintiff
or Defendant)

O 871 IRS—Third Party
26 USC 7609

0 480 Consumer Credit

O 490 Cable/Sat TV

C1 850 Securities/Commodities/
Exchange

890 Other Statutory Actions

O 891 Agricultural Acts

0 893 Environmental Matters

0 895 Freedom of Information
Act

O 896 Arbitration

© 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

0 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an “X" in One Box Only)

K1 Original 112 Removed from O 3  Remanded from (7 4 Reinstatedor O 5 Transferred from © 6 Multidistrict 1 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

VII. REQUESTED IN

 

( CHECK IF THIS IS A CLASS ACTION

DEMAND $

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
Title iii of the Americans with Disabilities Act- 42 U.S.C. Sec. 12181, et seq.

Brief description of cause:
Equal access to places of public accommodation for individuals with disabilities

CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes No
VIII. RELATED CASE(S)
IF ANY (See instructions): one ss pia DOCKET NUMBER
DATE SIGNATURE QF ATTORNBY OF RE
Wary (3,202 | RS
FOR OFFICE USE ONLY ——
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:21-cv-02183-ER Document1 Filed 05/13/21 Page 2 of 12

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA
PHILADELPHIA DIVISION

THE INDEPENDENCE PROJECT, INC.,
a New Jersey Non-Profit Corporation,

Plaintiff,
VS. Case No.:
MAURICE S. HEPPS, Individually,

Defendant.
/

COMPLAINT
Plaintiff, THE INDEPENDENCE PROJECT, INC., a New Jersey Non-Profit

Corporation, on its behalf and on behalf of all other mobility-impaired individuals similarly-

situated, (sometimes referred to as “Plaintiff’ ), hereby sues the Defendant, MAURICE S.

HEPPS, Individually, (herein sometimes referred to as “Defendant”), for Injunctive Relief, and

attorney’s fees, litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42

USC § 12181 et seq. (“ADA”).

1, Plaintiff, THE INDEPENDENCE PROJECT, INC., is a non-profit corporation formed
under the laws of the State of New Jersey and maintains its principal office at 1002
Central Avenue, New Providence, NJ 07974-1030, in the County of Union.

2. The 1937-1941 Macdade Blvd Shopping Center, is located at 1937 — 1941 Macdade
Boulevard, Woodlyn, PA 19094 in the County of Delaware.

3. Venue is properly located in the Eastern District of Pennsylvania because venue lies in
the judicial district of the property situs. The Defendant's property is located in and does

business within this judicial district.
Case 2:21-cv-02183-ER Document1 Filed 05/13/21 Page 3 of 12

Pursuant to 28 USC § 1331 and 28 USC § 1343, this Court has been given original
jurisdiction over actions which arise from the Defendant’s violations of Title III of the
Americans with Disabilities Act, 42 USC § 12181 et seg. See, also, 28 USC § 2201 and
§ 2202.

Plaintiff, THE INDEPENDENCE PROJECT, INC., is a non-profit New Jersey
corporation. Members of this organization include individuals with disabilities as defined
by the ADA, and are representative of a cross-section of the disabilities to be protected
from discrimination by the ADA. The purpose of this organization is to represent the
interest of its members by assuring places of public accommodation are accessible to and
usable by the disabled and that its members are not discriminated against because of their
disabilities. THE INDEPENDENCE PROJECT, INC. and its members have suffered and
will continue to suffer direct and indirect injury as a result of the Defendant’s
discrimination until the Defendant is compelled to comply with the requirements of the
ADA. One or more of its members has suffered an injury that would allow it to bring suit
in its own right!’ THE INDEPENDENCE PROJECT, INC. has been discriminated
against because of its association with its disabled members and their claims.

DENNIS MAURER is a New Jersey resident, and qualifies as an individual with
disabilities as defined by the ADA. Mr. Maurer has multiple sclerosis and is mobility
impaired, and uses a wheelchair for mobility. Mr. Maurer is a member of the Plaintiff
organization, THE INDEPENDENCE PROJECT, INC., discussed above in paragraph 5.
Mr. Maurer has been to the subject property several times. The barriers to access as set

forth herein have endangered his safety. He plans to return to the subject property in the
Case 2:21-cv-02183-ER Document1 Filed 05/13/21 Page 4 of 12

near future when it is safe for Mr. Maurer to travel considering his physical condition and
COVID-19. He plans to return to the subject property not only as a customer, but also to
confirm that the subject facility is brought into compliance with the ADA. Mr. Maurer
has been a resident of South Jersey his entire life, and regularly travels to Philadelphia to
see friends, to eat, to shop and to go to shows, concerts and sporting events, and to go to
Parx Casino and Race Track. Mr. Maurer is an avid horseman, and is a retired
thoroughbred trainer in the state of New Jersey. He trained horses at Philadelphia Park in
the 80’s and 90’s.

Defendant owns, leases, leases to, or operates a place of public accommodation as
defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and
36.104. Defendant is responsible for complying with the obligations of the ADA. The
place of public accommodation that the Defendant owns, operates, leases or leases to is
known as 1937-1941 Macdade Blvd Shopping Center, and is located at 1937-1941
Macdade Blvd, Woodlyn, PA 19094.

THE INDEPENDENCE PROJECT, INC. and DENNIS MAURER have a realistic,
credible, existing and continuing threat of discrimination from the Defendant’s non-
compliance with the ADA with respect to the property as described but not necessarily
limited to the allegations in paragraph 11 of this Complaint. Plaintiff has reasonable
grounds to believe that they will continue to be subjected to discrimination in violation of
the ADA by the Defendant. DENNIS MAURER desires to visit 1937-1941 Macdade
Blvd Shopping Center not only to avail himself of the goods and services available at the

property but to assure himself that the property is in compliance with the ADA so that he
10,

11.

b)

d)

Case 2:21-cv-02183-ER Document1 Filed 05/13/21 Page 5 of 12

and others similarly-situated will have full and equal enjoyment of the property without
fear of discrimination.

The Defendant has discriminated against the individual Plaintiff and members of the
corporate Plaintiff organization by denying them access to, and full and equal enjoyment
of, the goods, services, facilities, privileges, advantages and/or accommodations of the
buildings, as prohibited by 42 USC § 12182 et seq.

The Defendant has discriminated, and is continuing to discriminate, against the Plaintiff
in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,
1992 (or January 26, 1993, if Defendants have 10 or fewer employees and gross receipts
of $500,000 or less). A preliminary inspection of the 1937-1941 Macdade Blvd
Shopping Center has shown that violations exist. These violations which Dennis Maurer
personally encountered or observed, include, but are not limited to:

Parking and Exterior Accessible Route

1937-1941 Macdade Blvd provides accessible parking that lacks identification signage,
contains spaces which lack access aisles and fails to provide an accessible route from
parking, violating Sections 402 and 502 of the 2010 Accessibility Standards. These
conditions during numerous visits caused Mr. Maurer to double park to ensure he could

exit/enter his van and prevented Mr. Maurer from unloading from his van freely and
safely.

1937-1941 Macdade Blvd fails to provide the required amount of compliant accessible
parking spaces, violating Section 502 of the 2010 Accessibility Standards. The lack of
accessible parking makes Mr. Maurer park in open areas so he can unload freely and
safely from his vehicle.

1937-1941 Macdade Blvd fails to connect the accessible route throughout the shopping
center, violating Section 402 of the 2010 Accessibility Standards. Mr. Maurer was forced
to travel in the traffic area to get to certain tenants.

The exterior accessible route from parking spaces at 1937-1941 Macdade Blvd contains
severe abrupt changes of level greater than % inch and lacks a direct route to ramps or
curb ramps, violating Section 402 of the 2010 Accessibility Standards. Mr. Maurer was

4
g)

h)

j)

k)

)

Case 2:21-cv-02183-ER Document1 Filed 05/13/21 Page 6 of 12

forced to travel in the traffic area of the center while avoiding abrupt changes of level to
get to entrances.

The exterior accessible route at 1937-1941 Macdade Blvd contains severe abrupt changes
of level greater than % inch and cross slopes greater than 2.0% along the sidewalk,
violating Section 402 of the 2010 Accessibility Standards. Mr. Maurer was forced to
travel in the traffic area of the center while avoiding abrupt changes of level and cross
slopes.

1937-1941 Macdade Blvd fails to provide a safe accessible route to the adjacent bus stop,
street or sidewalk, violating Section 206.2.1 of the 2010 Accessibility Standards. The
lack of an accessible route prevents the option of public transportation for Mr. Maurer.

Access to Goods and Services

1937-1941 Macdade Blvd including Liberty Steaks/Hoagies, Brewers Outlet, Pizzaz
Pizza and Salons fail to provide lowered counters and certain elements are impeded by
goods, violating Sections 308 and 904 of the 2010 Accessibility Standards. Mr. Maurer
required assistance while checking out at 1937-1941 Macdade Blvd.

Entering tenants is impeded by abrupt changes of level at the base and/or slopes beyond
limits, violating Section 404 of the 2010 Accessibility Standards. Abrupt changes of
level can cause damage to Mr. Maurer’s wheelchair.

Liberty Steaks/Hoagies and Pizzaz Pizza and other restaurants fail to provide accessible
dining tables for those in wheelchairs, violating Section 902 of the 2010 Accessibility
Standards. Mr. Maurer was unable to dine comfortably due to a lack of accessible tables.

Restrooms

Restrooms at Liberty Steaks/Hoagies, Pizzaz Pizza and Salons were reported to be unsafe
for use by the plaintiff. Inspection revealed Mr. Maurer was unable to use the restrooms
safely due to a lack of accessibility. Including, inaccessible water closets which lack
proper controls and wheelchair maneuvering space violating Section 601 of the 2010
Accessibility Standards.

Restrooms at Liberty Steaks/Hoagies, Pizzaz Pizza and Salons provide dispensers beyond
reach of Mr. Maurer and are inaccessible to the plaintiff, violating Section 308 of the
2010 Accessibility Standards.

Lavatories at Liberty Steaks/Hoagies, Pizzaz Pizza and Salons lack knee clearance and
accessibility preventing Mr. Maurer from freely accessing the lavatory, violating Section
606 the 2010 Accessibility Standards.

m) Liberty Steaks/Hoagies, Pizzaz Pizza and Salons provide restrooms that contain improper

centerlines for the water closets and flush controls mounted on the wall side, violating
5
12.

13.

Case 2:21-cv-02183-ER Document1 Filed 05/13/21 Page 7 of 12

Section 604 of the 2010 Accessibility Standards. Mr. Maurer was unable to access flush
controls while in the restrooms due to improper location.

Using restrooms doors Liberty Steaks/Hoagies, Pizzaz Pizza and Salons is impeded by
round door knobs, improper signage and/or a lack of maneuvering clearance, violating

Section 404 of the 2010 Accessibility Standards. Lack of latch side clearance, stored
goods and maneuvering space impede Mr. Maurer from easily accessing doors.

Maintenance

The accessible features of the facility are not maintained, creating barriers to access for
the Plaintiff, as set forth herein, in violation of 28 CFR 36.211.

All of the foregoing cited violations are violations of both the 1991 Americans with
Disabilities Act Guidelines (ADAAG) and the 2010 Standards for Accessible Design, as
adopted by the Department of Justice.

The discriminatory violations described in paragraph 11 are not an exclusive list of the
Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s place of
public accommodation in order to photograph and measure all of the discriminatory acts
violating the ADA and all of the barriers to access. The members of the Plaintiff group,
including Dennis Maurer, and all other individuals similarly-situated, have been denied
access to, and have been denied the benefits of services, programs and activities of the
Defendant’s buildings and its facilities, and have otherwise been discriminated against
and damaged by the Defendant because of the Defendant’s ADA violations, as set forth
above. The individual Plaintiff, the members of the Plaintiff group and all others
similarly-situated will continue to suffer such discrimination, injury and damage without
the immediate relief provided by the ADA as requested herein. In order to remedy this

discriminatory situation, the Plaintiff requires an inspection of the Defendant’s place of
14.

15.

16.

Case 2:21-cv-02183-ER Document1 Filed 05/13/21 Page 8 of 12

public accommodation in order to determine all of the areas of non-compliance with the
Americans with Disabilities Act.

Defendant has discriminated against the individual and corporate Plaintiffs by denying
them access to full and equal enjoyment of the goods, services, facilities, privileges,
advantages and/or accommodations of its place of public accommodation or commercial
facility in violation of 42 USC § 12181 et seq. and 28 CFR. 36.302 et seg. Furthermore,
the Defendant continues to discriminate against the Plaintiff, and all those similarly-
situated by failing to make reasonable modifications in policies, practices or procedures,
when such modifications are necessary to afford all offered goods, services, facilities,
privileges, advantages or accommodations to individuals with disabilities; and by failing
to take such efforts that may be necessary to ensure that no individual with a disability is
excluded, denied services, segregated or otherwise treated differently than other
individuals because of the absence of auxiliary aids and services.

Plaintiff is without adequate remedy at law and is suffering irreparable harm.
Considering the balance of hardships between the Plaintiff and Defendant, a remedy in
equity is warranted. Furthermore, the public interest would not be disserved by a
permanent injunction. Plaintiff has retained the undersigned counsel and is entitled to
recover attorney’s fees, costs and litigation expenses from the Defendant pursuant to 42
USC § 12205 and 28 CFR 36.505.

Defendant is required to remove the existing architectural barriers to the physically
disabled, when such removal is readily achievable for its place of public accommodation

that has existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there
17.

18.

Case 2:21-cv-02183-ER Document1 Filed 05/13/21 Page 9 of12

has been an alteration to Defendant’s place of public accommodation since January 26,
1992, then the Defendant is required to ensure to the maximum extent feasible, that
the altered portions of the facility are readily accessible to and useable by individuals
with disabilities, including individuals who use wheelchairs, 28 CFR 36.402; and finally,
if the Defendant’s facility is one which was designed and constructed for first occupancy
subsequent to January 26, 1993, as defined in 28 CFR 36.401, then the Defendant’s
facility must be readily accessible to and useable by individuals with disabilities as
defined by the ADA.

Notice to Defendant is not required as a result of the Defendant’s failure to cure the
violations by January 26, 1992 (or January 26, 1993, if Defendants have 10 or fewer
employees and gross receipts of $500,000 or less). All other conditions precedent have
been met by Plaintiffs or waived by the Defendants.

Pursuant to 42 USC § 12188, this Court is provided with authority to grant Plaintiff
Injunctive Relief, including an order to require the Defendant to alter the 1937-1941
Macdade Blvd Shopping Center to make those facilities readily accessible and useable to
the Plaintiff and all other persons with disabilities as defined by the ADA; or by closing
the facility until such time as the Defendant cures its violations of the ADA.
WHEREFORE, Plaintiff respectfully request:

a. The Court issue a Declaratory Judgment that determines that the Defendant at the
commencement of the subject lawsuit are in violation of Title III of the Americans with

Disabilities Act, 42 USC § 12181 et seq.
Case 2:21-cv-02183-ER Document1 Filed 05/13/21 Page 10 of 12

b. Injunctive relief against the Defendant including an order to make all readily

achievable alterations to the facility; or to make such facility readily accessible to and
useable by individuals with disabilities to the extent required by the ADA; and to require
the Defendant to make reasonable modifications in policies, practices or procedures,
when such modifications are necessary to afford all offered goods, services, facilities,
privileges, advantages or accommodations to individuals with disabilities; and by failing
to take such steps that may be necessary to ensure that no individual with a disability is
excluded, denied services, segregated or otherwise treated differently than other

individuals because of the absence of auxiliary aids and services.

c. An award of attorney’s fees, costs and litigation expenses pursuant to 42 USC
§ 12205.
d. Such other relief as the Court deems just and proper, and/or is allowable under

Title III of the Americans with Disabilities Act. The Order shall further require the
Defendant to maintain the required assessable features on an ongoing basis.

Date: May [3 ., 2021

wie submitted,
(Q00 [ Be

 

 

 

David S. Dessen, Esquire, John P. Fuller, Esquire

(PA Bar No. 17627) pro hac vice pending

DESSEN, MOSES & ROSSITTO FULLER, FULLER & ASSOCIATES, P.A.
600 Easton Rd. 12000 Biscayne Blvd., Suite 502

Willow Grove, PA 19090 North Miami, FL 33181

Telephone: (215) 658-1400 Telephone: (305) 891-5199

Facsimile: (215) 658-2879 Facsimile: (305) 893-9505

Email: ddessen@dms-lawyer.com Email: jpf@fullerfuller.com

Co-Counsel for Plaintiff Co-Counsel for Plaintiff
Case 2:21-cv-02183pR frp sea eeiibtri€heagGe#13/21 Page 11 of 12

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
Address of Plaintiff: The Independence Project, Inc., a New Jersey Non Profit Corporation
Address of Defendant: MAURICE S. HEPPS

 

1937-1941 MacDade Blvd, Woodlyn, PA 19094

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

 

 

I. Is this case related to property included in an earlier numbered suit pending or within one year Yes No
previously terminated action in this court?

 

 

 

 

 

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No
pending or within one year previously terminated action in this court?

 

 

 

 

<] NR

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No
numbered case pending or within one year previously terminated action of this court?

 

 

 

 

 

 

 

 

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No Y
case filed by the same individual?

 

 

I certify that, to my knowledge, the within case [is / [2] is not related to any case now pending or within one year previously terminated action in

this court except as noted above.
pate; 95/13/2021 [Dbl Qe— 17627

 

 

 

 

Attorney-at-Law / Pro Se Plaintiff Attorney ID. # (if applicable)

CIVIL: (Place a ¥ in one category only)
A, Federal Question Cases: B. Diversity Jurisdiction Cases:
Oo 1 Indemnity Contract, Marine Contract, and All Other Contracts (J 1. Insurance Contract and Other Contracts
[LJ 2. FELA LJ 2. Airplane Personal Injury
[J] 3. Jones Act-Personal Injury [J 3. Assault, Defamation
OC] 4. Antitrust CJ 4. Marine Personal Injury
H 5. Patent (] 5. Motor Vehicle Personal Injury

6. Labor-Management Relations CJ 6. Other Personal Injury (Please specify):
7. Civil Rights [| 7. Products Liability
(1 8. Habeas Corpus (J 8. Products Liability — Asbestos
H 9. Securities Act(s) Cases CL] 9. All other Diversity Cases

10. Social Security Review Cases (Please specify):
[ $#11. All other Federal Question Cases

(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

David S. Dessen, Esq.

, counsel of record or pro se plaintiff, do hereby certify:

 

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

 

 

 

 

 

Y Relief other than monetary damages is sought.

|
pare: 05/13/2021 obits L\)S OQ 47697

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2018)

 
Case 2:21-cv-02183-ER Document1 Filed 05/13/21 Page 12 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

The Independence Project, Inc. CMLACTION

V.

Maurice S. Hepps, NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan ofthis court, counsel for
laintiffshall complete a Case Management Track Designation Form inall civil casesat the time of
iling the complaint and serve a copy on all defendants. (See§ 1 :03 ofthe plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiffregarding said
designation, that defendant shall, with its first appearance, submit to the clerk ofcourt and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus— Cases brought under 28 U.S.C.§ 2241 through§ 2255. ( )

(b) Social Security— Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiffSocial Security Benefits. ()

(c) Arbitration— Cases required to be designated for arbitration under Local Civil Rule 53.2. (_ )

(d) Asbestos— Cases involving claims for personal injury or property damage from
exposure to asbestos. ()

(e) Special Management— Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side ofthis form for a detailed explanation ofspecial

 

 

 

 

management cases.) ()
(f) Standard Management- Cases that donot fallinto any one ofthe other tracks. (X)
Date Attorney-at-law Attorney for
215-496-2902 215-658-0747 ddessen@dms-lawyer.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
